Citation Nr: 1325692	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  11-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire

THE ISSUE

Entitlement to service connection for a left leg disorder other than left femur shrapnel wound residuals, to include as secondary to the service-connected degenerative joint disease at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	New Hampshire Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969 and February 1975 to February 1986.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.

In December 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  

In May 2011, the Veteran testified from the RO at a hearing before the undersigned Veterans Law Judge held by way of videoconference technology.  Transcripts of both proceedings are of record. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran asserts that he has left leg symptomatology that is secondary to his service-connected low back disability (degenerative joint disease at L4-L5 and L5-S1).  He describes such symptoms as radiating pain, numbness, and flexion problems, separate from the service-connected left femur shrapnel wound residuals.  See April 2009 claim; May 2011 Board Hrg. Tr. at 10-11.

A December 2008 VA treatment record shows that the Veteran's treating physician determined that pain in the lower back radiating into the left leg was most likely due to nerve root compression of the sciatic nerve by the degenerative joint disease process involving L4, L5, S1 and resulted in functional impairment.

The Veteran was afforded a VA examination in December 2010.  The examiner found no evidence of peripheral neuropathy of the lower extremities at that time and determined that the Veteran's symptoms were as least as likely as not related to a nonservice-connected bilateral knee disorder.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination and corresponding report must be adequate.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).  

In this case, the Board finds that the aforementioned VA examination is inadequate inasmuch as it does not fully address the Veteran's contentions in regard his reported symptoms and the findings in the December 2008 VA treatment record.

As such, the Board finds that a complete examination and resulting medical opinion addressing the nature and etiology of any current left leg disorder other than the service-connected left femur shrapnel wound residuals is needed to have sufficient medical evidence to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.).

In addition, a review of the record indicates that VA treatment records from the VA Medical Center (VAMC) in Manchester are current through May 2009.  Outstanding medical records pertinent to the claim should be obtained and associated with the claims file on remand.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate action in order to obtain copies of any pertinent and outstanding treatment records, to include any such records from the VAMC in Manchester dated since May 2009.

2.  After obtaining any identified and outstanding records, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left leg disorder, other than left femur shrapnel wound residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion as to the following:

a.  The examiner should identify any current left leg  disorder other than left femur shrapnel wound residuals.  Then, for each diagnosed disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its clinical onset during service or otherwise is due to an event or incident of service.

b.  Additionally, for each currently diagnosed disorder above, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by the service-connected low back disorder (degenerative joint disease at L4-L5 and L5-S1).

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should provide an explanation in the report.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

